2008, to the heirs of the estate of Marco E. Monteverdi; and (3) be
                mentored by an attorney and a CPA for 24 months after reinstatement.
                The state bar argued for a four-year suspension, with the above
                conditions.
                              Having reviewed the record, we approve the panel's
                recommendation that Kemp be suspended subject to conditions. However,
                based on Kemp's misappropriation of client funds and initial failure to
                cooperate with the state bar in its investigation, we determine that a
                longer suspension is appropriate. We also determine that payment of
                restitution should be a condition precedent to Kemp's reinstatement. We
                therefore reject the recommended suspension term of six months and one
                day and instead direct that Kemp be suspended for two years. We further
                direct that Kemp pay restitution as set forth above before petitioning for
                reinstatement.
                              Accordingly, we hereby suspend Mark A. Kemp from the
                practice of law for two years. In addition, Kemp must pay restitution
                before petitioning for reinstatement, and must comply with the




SUPREME COURT
        OF
     NEVADA
                                                     2
(0) 1947A
                other conditions listed above. Kemp shall pay the costs of the disciplinary
                proceedings within 30 days of receipt of the state bar's bill of costs in this
                matter. See SCR 120.
                            It is so ORDERED.




                                                                                    C.J.




                                                    Hardesty




                                                    Parraguirre


                                                              1.1   t
                                                    Douglas




SUPREME COURT
        OF
     NEVADA
                                                       3
(0) 1947A
                GIBBONS, J., dissenting:
                           I would impose the discipline re •ni ended by the disciplinary
                panel.
                                                  1 /I•
                                                    Ai
                                                  AIMIlhs
                                                                 A


                                                 Gibbons




                cc: Jeffrey R. Albregts, Chair, Southern Nevada Disciplinary Board
                      Janeen V. Isaacson, Assistant Bar Counsel
                      Kimberly K. Farmer, Executive Director, State Bar of Nevada
                      Mark A. Kemp
                      Perry Thompson, Admissions Office, United States Supreme Court




SUPREME COURT
        OF
     NEVADA
                                                   4
(0) 1947A